           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

MEREACOS REED,
      Plaintiff,
v.                                                    Case No. 1:16-cv-142-AW-GRJ
ROBERT WILKIE, Secretary,
Department of Veterans Affairs,
     Defendant.
_______________________________/

        ORDER ADOPTING REPORT AND RECOMMENDATION,
        DENYING SUMMARY JUDGMENT, AND SETTING TRIAL

      The Court has reviewed the magistrate judge’s report and recommendation

(ECF No. 82), which recommends denying Defendant’s motion for summary

judgment. No objections were filed. The report and recommendation is accepted. As

noted in the report and recommendation, there are genuine issues of material fact

that preclude summary judgment. Defendant’s motion for summary judgment (ECF

No. 63) is therefore DENIED.

      In an earlier order, the Court removed this case from the trial docket pending

a ruling on the summary judgment motion. ECF No. 74. The case should now be

ready for trial, and the Clerk shall set it for trial on or after October 1, 2019.

      SO ORDERED on August 2, 2019.

                                         s/ Allen Winsor
                                         United States District Judge
